Judge Owlsey
delivered the opinion of the court.*
This action having been brought against the collector of the county levy and his sureties, upon a bond given by them for the collection and payment of the county levy, should not, as it seems to have been, commenced in the names of persons not in office, but ought regularly to have been prosecuted by the acting justice of the county.
The judgment must be reversed with cost, the cause remanded to the court below, and the action dismissed with cost.

 Absent, Judge Rowan.